ITEM 77O DREYFUS INVESTMENT GRADE FUNDS, INC. Dreyfus Intermediate Term Income Fund On March 1, 2010, Dreyfus Investment Grade Funds, Inc.  Dreyfus Intermediate Term Income Fund (the Fund) purchased $490,000 of Goldman Sachs 5.375% Notes - Cusip # 38141EA58 (the Notes). The Preferred Stock was purchased from Goldman Sachs, a member of the underwriting syndicate offering the Notes, from their own account. BNY Capital Markets, LLC, an affiliate of the Fund, was a member of the syndicate, but received no benefit in connection with the transaction. The following is a list of the syndicates primary members: Goldman, Sachs & Co. BB&T Capital Markets BNY Mellon Capital Markets, LLC Daiwa Securities America Inc. KKR Lebenthal Capital Markets M.R. Beal & Company Morgan Keegan & Company, Inc. SunTrust Robinson Humphrey Toussaint Capital Partners Wells Fargo Securities, LLC Accompanying this statement are materials presented to the Board of Directors of Dreyfus Investment Grade Funds, Inc., which determined that the purchase had been effected in compliance with the Funds Rule 10f-3 Procedures, at the Funds Board meeting held on April 14, 2010. P:\Word Processing\INSERTS FOR EDGAR FILINGS FROM ATTY-PARA\Monica Giron\DIGF\77O 7-31-10.doc
